Proceeding pursuant to CPLR article 78 to review a determination of respondent, made after a hearing which found that the petitioner had violated certain provisions of the "Rules and Regulations Governing Employees Engaged in the Operation of the New York City Transit System” and demoted him to the position of railroad clerk. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The record contains substantial evidence to sustain the charges. Each specification is supported by credible and detailed testimony. The specifications are largely undisputed and, in all instances, a reasonable man could infer from the evidence that the petitioner had violated the rules and regulations of the transit authority. After determining that the charges had been established, it was proper for the referee to consult the petitioner’s disciplinary record. That record discloses a lengthy history of violations of the rules and regulations of the transit authority. In the context of all of the relevant circumstances, the demotion of the petitioner to the position of railroad clerk is not a sanction which is shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.